United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Decatur, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1562
Issued: November 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 19, 2013 appellant, through his attorney, filed a timely appeal from an April 30,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
schedule award claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.2
ISSUE
The issue is whether appellant sustained any permanent impairment of the lower
extremities.

1
2

5 U.S.C. § 8101 et seq.

The record also contains a May 1, 2013 merit decision denying modification of a loss of wage-earning capacity
decision and denying additional wage-loss compensation beginning January 26, 2011. Appellant has not appealed
this decision and thus it is not before the Board at this time. See 20 C.F.R. § 501.3.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated September 5, 2012,
the Board set aside a September 14, 2011 decision denying modification of a July 30, 2009 loss
of wage-earning capacity determination.3 The Board remanded the case for OWCP to apply
FECA Bulletin No. 09-05. The facts and the circumstances as set forth in the prior decision are
hereby incorporated by reference.
On July 5, 2011 appellant, through his attorney, requested a schedule award. In an
impairment evaluation dated July 2, 2011, Dr. William N. Grant, an attending Board-certified
internist, diagnosed left cervical disc displacement, a cervical root lesion, lumbar disc
displacement with myelopathy and a lumbar sprain. Citing the American Medical Association,
Guides to the Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides), he found
that appellant had a 36 percent impairment of the left upper extremity and a 25 percent
impairment of each lower extremity.
On July 14, 2011 an OWCP medical adviser, Neil Ghodadra, M.D., reviewed Dr. Grant’s
report and disagreed with his impairment rating. He noted that Dr. Grant used rating of motion
in conjunction with rating motor and density loss. Dr. Ghodadra found that appellant had a nine
percent impairment of the left upper extremity and a nine percent impairment of each lower
extremity.
OWCP determined that a conflict existed between Dr. Grant and OWCP’s medical
adviser. It referred appellant to Dr. Stephen F. Weiss, a Board-certified orthopedic surgeon, for
an impartial medical examination. In a report dated October 27, 2011, Dr. Weiss reviewed
appellant’s history of work injuries. He noted that he was status post a “L5-S1 laminectomy and
disc excision for [a] right-sided L5-S1 herniated disc.” Dr. Weiss discussed appellant’s history
of back pain and infrequent “pain running down his right lower extremity to the medial aspect of
his foot.” On examination, he found lumbar spasm, a pain free straight leg raise bilaterally and
mild EHL (extensor hallucis longus) weakness on the left side. Dr. Weiss diagnosed an L5-S1
laminectomy, C3 through C6 laminectomies, a C4-6 anterior fusion and residual radiculopathy at
C6 on the left. Applying Chapter 17 of the A.M.A., Guides, relevant to determining impairments
of the spine and pelvis, he concluded that appellant had a 7 percent whole person impairment due
to his back injury and a 17 percent whole person impairment due to his neck injury, for a total of
a 23 percent whole person impairment. Dr. Weiss stated that appellant had “no residuals of the
right-sided herniated disc on examination. There is mild left EHL weakness, but this is on the
opposite side and therefore not related to the injury in question.”
On January 8, 2012 an OWCP medical adviser noted that FECA did not provide schedule
awards for whole person impairment ratings. He found that Dr. Weiss did not find any evidence
of an impairment of the right lower extremity. The medical adviser further found that Dr. Weiss
3

On February 23, 2006 appellant, then a 40-year-old letter carrier, filed a traumatic injury claim alleging that on
February 16, 2006 he sustained left shoulder pain while casing mail. OWCP accepted the claim, assigned file
number xxxxxx054, for a left displaced cervical intervertebral disc. It further accepted that on January 18, 2006
appellant sustained lumbar strain and herniated discs at L1-2 and L5-S1. OWCP assigned the claim file number
xxxxxx218. It combined both file numbers into xxxxxx054. On July 28, 2008 appellant underwent a right
laminectomy and discectomy at L5-S1. He also underwent cervical surgeries on October 8 and 27, 2008.

2

determined that the EHL weakness was not related to the work injury. He concluded that
appellant had no impairment of the lower extremities but had a 13 percent permanent impairment
of the left upper extremity.
By decision dated January 20, 2012, OWCP granted appellant a schedule award for a 13
percent permanent impairment of the left.
On January 30, 2012 counsel requested a telephone hearing before an OWCP hearing
representative. At the April 16, 2012 telephone hearing, counsel indicated that he was appealing
only the issue of the extent of impairment of the lower extremities, which was not addressed in
the January 8, 2012 decision. On April 27, 2012 the hearing representative granted appellant’s
petition to withdraw his hearing request.
In a decision dated July 24, 2012, OWCP denied appellant’s claim for schedule awards
for the lower extremities.
On August 1, 2012 counsel requested a telephone hearing. On September 20, 2012
following a preliminary review, an OWCP hearing representative determined that the case was
not in posture for a hearing. She set aside the July 24, 2012 decision and remanded the case for
Dr. Weiss to clarify whether the weakness in appellant’s left lower extremity was due to the
herniated disc at L1-2 and to properly apply The Guides Newsletter (July/August 2009) in
determining whether there was any impairment to either lower extremity. The hearing
representative further found that Dr. Weiss should review OWCP’s medical adviser’s January 8,
2012 report.
By letter dated October 5, 2012, OWCP requested that Dr. Weiss address whether
appellant had any impairment for weakness of the left lower extremity due to her work injury. It
further asked that he review the January 8, 2012 report from OWCP’s medical adviser and
provide a rationalized opinion regarding whether he agreed with the right lower extremity rating.
In a supplemental report dated October 16, 2012, Dr. Weiss advised that the EHL leftsided weakness was “typically associated with a herniated disc at the L4-5 level. Therefore, it
would not be related to a herniated disc at L1-2. It would also not be related to an (oppositeside) right-sided disc herniation at L5-S1.” He found that there was no impairment of the left
lower extremity due to the accepted work injury. Dr. Weiss agreed with OWCP’s medical
adviser that appellant had no impairment of the right lower extremity.
By decision dated October 23, 2012, OWCP denied appellant’s claim for schedule
awards for the lower extremities.
On October 29, 2012 counsel requested a telephone hearing, which was held on
February 13, 2013. He argued that there was a conflict in opinion between OWCP’s medical
adviser and Dr. Grant. Counsel also maintained that Dr. Weiss did not properly provide an
impairment rating using the A.M.A., Guides.
In a decision dated April 30, 2013, an OWCP hearing representative affirmed the
October 23, 2012 decision.

3

LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
Appellant has the burden under FECA to establish that he or she sustained a permanent
impairment of a scheduled member or function as a result of his or her employment injury
entitling him or her to a schedule award.8 A schedule award is not payable for a member,
function or organ of the body not specified under FECA or in the implementing regulations.
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.9
ANALYSIS
OWCP accepted that appellant sustained a left displaced cervical disc due to a
February 16, 2006 work injury and lumbar strain and herniated discs at L1-2 and L5-S1 due to a
January 18, 2006 work injury. Appellant filed a claim for a schedule award. OWCP determined
that a conflict existed between Dr. Grant, who found a 25 percent impairment of each lower
extremity and the OWCP medical adviser, who found a 9 percent impairment of each lower
extremity.10 OWCP referred him to Dr. Weiss for an impartial medical examination.
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.11 On October 27, 2011 Dr. Weiss found a normal
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

See Veronica Williams, 56 ECAB 367 (2005); Annette M. Dent, 44 ECAB 403 (1993).

9

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

10

The record also contained a conflict regarding the extent of appellant’s upper extremity impairment; however,
the only issue before the Board is the extent of any lower extremity impairment.
11

See Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

straight leg raise bilaterally and mild weakness of the extensor halluces longus on the left side.
He determined that appellant had no residuals from his right-sided herniated disc. Dr. Weiss
advised that appellant had a seven percent whole person impairment due to his spine using
Chapter 17 of the A.M.A., Guides. FECA, however, specifically excludes the back as an organ
and, therefore, the back does not come under the provisions for payment of a schedule award.12
FECA further does not provide for an impairment of the whole person.13
On January 8, 2012 an OWCP medical adviser found that appellant had no impairment of
either lower extremity based on Dr. Weiss’ examination. In a supplemental report dated
October 16, 2012, Dr. Weiss explained that weakness of the left extensor halluces longus was not
related to an L1-2 herniated disc as it usually resulted from an L4-5 disc herniation. He also
opined that it was not due to an L5-S1 herniated disc on the right. Dr. Weiss agreed with
OWCP’s medical adviser’s finding that appellant had no right lower extremity impairment. It is
the impartial medical specialist who must provide an independent opinion resolving the conflict
on the degree of permanent impairment in accordance with the A.M.A., Guides.14 As noted,
Dr. Weiss previously explained in his October 27, 2011 report that appellant had no residuals of
his right disc herniation. The Board finds that Dr. Weiss’ opinion, which is based on a complete
and accurate medical history, is sufficiently well rationalized and based upon a proper factual
background and thus represents the special weight of the evidence and establishes that appellant
has no lower extremity impairment due to his work injury.15
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award for a permanent
impairment of the lower extremities.

12

Francesco C. Veneziani, 48 ECAB 572 (1997). A schedule award is payable for a permanent impairment of the
extremities that is due to a work-related back condition; see Denise D. Cason, 48 ECAB 530 (1997).
13

N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

14

See Richard R. LeMay, 56 ECAB 341 (2005).

15

See supra note 11.

5

ORDER
IT IS HEREBY ORDERED THAT the April 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

